Citation Nr: 1542532	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1967, and from November 1976 to August 1992. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's current right and left knee osteoarthritis is etiologically related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

2.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in his June 2015 Board hearing testimony, the Veteran asserts that he served as a paratrooper in 1963 and 1964 and made 14 jumps, landed on his knee awkwardly on one jump and hurt his knee, and believes that the impact from the jumps is related to current knee disabilities.  He further asserted that he had knee pain and problems in service, and that he "[p]retty much" had continuous knee symptoms from the time of his service to the present, although his problems had significantly worsened in recent years as he had become older.  

Initially, the evidence regarding the onset of the Veteran's knee problems and continuity of any symptomology during or after service is somewhat conflicting.

The Veteran's DD Form 214 (Report of Transfer or Discharge) for April 1964 to April 1967 confirms that the Veteran was awarded the parachutist badge.

Service treatment records reflect that in August 1980 the Veteran complained of left knee pain of two months duration, with the knee very tender to touch and pain with walking, standing, and running; examination of the knee at the time was normal.  In July 1985 the Veteran complained of ailment in his right knee of thirty days duration, reporting a negative history and no trauma to the extremity.  He had no swelling or discoloration, but a dull ache with lateral knee tenderness, and the Veteran thought he had twisted his knee.  On examination, there was crepitus in both knees and tenderness to palpation of the lateral knee.  Later in July 1985, the Veteran was treated for generalized left knee pain since marching six and a half miles that night.  He reported that he had been having problems with his left knee for a month.  On examination, there was mild effusion to the left knee, and mild to moderate bilateral joint line tenderness, but left knee X-ray was normal.  The assessment was rule out medial meniscal tear of the left knee, but the Veteran was released with improved condition.  On September 1985 service examination, it was noted that the Veteran had a history of a left knee injury in July and that he took aspirin twice a day for his knee.  At the time of the Veteran's examination for separation from service in February 1992, the Veteran reported a history of chronic knee pain.

The report of a May1997 VA joints examination reflects that the examining physician "questioned the [Veteran] whether he has any joint pains, and [he] denied any joint pains," and that the examiner "examined all of the joints for swelling, inflammation, tenderness and range of motion, and they were all normal in all joints."  The examiner assessed the Veteran as having normal joint examination, and noted that no X-rays of any particular joints were being requested.  

The earliest documentation of left knee treatment post-service is a February 2008 private treatment record reflecting that the Veteran reported "pain starting in mid December in his left knee" that had "progressively worsened," and that he reported "no fractures, no injuries, and no trauma."  X-rays at that time reflected "[n]o gross signs of obvious osteoarthritis," but revealed a "[l]eft knee degenerative type posterior horn medial meniscus tear."  A January 2009 private treatment record reflects that the Veteran reported that "his right knee has become painful and increased in nature since August or September of 2008," reporting "no trauma" but "a constant pain."  After examining the Veteran, including X-ray examination, the Veteran's physician, Dr. J.B. diagnosed right knee chondromalacia of the patella, right knee mild osteoarthritis, medial compartment, and most likely a degenerative type medial meniscus tear based on examination history.  June 2010 records reflect treatment for a diagnosis of bilateral osteoarthritis of the knee joints with Hyalgan injections.

The medical opinion evidence is likewise conflicting.

On August 2011 VA examination, and in a September 2011 addendum, after reviewing the record and examining the Veteran, the VA examiner opined that the Veteran's bilateral knee osteoarthritis, degenerative meniscal changes, and patellar chondromalacia were less likely than not caused by, a result of, or permanently aggravated by intraservice events.  The examiner reasoned that while the Veteran did serve as paratrooper in early service, no knee conditions were noted until later in service, and that he had worked in the medical field and senior leadership positions most of his service.  The examiner stated that the Veteran separated from service in 1992 and had had trouble with chronic shin splint type pain, but it was unlikely that this had any impact on his knees due to the fact that a larger part of managing this condition was rest, and the Veteran had had fasciotomies.  The examiner also explained that the Veteran was currently morbidly obese and VA records had indicated this going back to 2005, and that current radiographic examination did not indicate a condition other than what would be expected for normal age progression.

A November 2014 letter from the Veteran's private physician, S.N., reflect that the Veteran had been a patient at her clinic for several years and had multiple medical conditions including severe osteoarthritis of the knees.  A July 2015 note from the Veteran's treating orthopedic physician, Dr. J.B., reflects that the Veteran had bilateral knee complaints with total arthroplasty of the right knee joint in November 2011, and that the Veteran was in need of a letter from Dr. J.B. stating that his knee problems are service related.  Dr. J.B. stated that he had old health records from as early as October 1964 that documented multiple visits with problems with both knees, and that notes as early as July of 1985 documented problems related to the Veteran's right knee, with crepitus and pain mentioned in both knees.  Dr. J.B. stated that he had been treating the Veteran since probably back to 2010 for both knees, and that it was his opinion that the significant bilateral knee ostearthritis ultimately leading to a total knee arthroplasty in one knee was related to the Veteran's service career.  Dr. J.B. explained that there were multiple notes mentioning crepitation and pain in both knees and that, ultimately, he believed that the Veteran's in-service knee condition had gone on to the osteoarthritis now present in his knees.

Given the above, the Board finds the evidence regarding whether the Veteran's current right and left knee osteoarthritis is related to service to be in relative equipoise.  

Dr. J.B, the Veteran's treating orthopedic physician for his knees since February 2008, who has performed several knee surgeries on the Veteran since then, reviewed the pertinent service treatment records and accurately noted the nature and dates of the Veteran's knee treatment and findings in service.  The Board notes that the August 2011 VA examiner also noted the Veteran's in-service knee treatment in the 1980s, and noted the Veteran's treatment for "chronic shin splint type pain" and fasciotomies; in this regard, the Veteran had complained of pain in the calves of both legs in May 1983, was diagnosed with bilateral exertional compartment syndrome of the legs, and underwent bilateral fasciotomies of the legs in November 1984.  However, the VA examiner did not note the Veteran's report of a history of chronic knee pain at the time of his February 1992 separation examination.

Also, while the VA examiner noted that the Veteran had been obese for years and that current radiographic examination did not indicate a condition other than what would be expected for normal age progression, the Veteran underwent a total knee arthroplasty of the right knee joint just a few months later in November 2011.  Furthermore, Dr. J.B., as the Veteran's treating orthopedic physician for his knee care since February 2008, was presumably aware of the normal progression of osteoarthritis of the knees with age, as well as the Veteran's obesity, but nonetheless determined, based on his current knee conditions for which he had been treating the Veteran for years, and a review of the pertinent service treatment records, that the Veteran's knee disabilities were related to his service. 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his right and left knee osteoarthritis is etiologically related to his service.  Accordingly, service connection for right and left knee osteoarthritis must be granted.

As the Board is granting in full the benefits sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


